Case 1:21-cv-00152-TH-KFG Document 18 Filed 08/20/21 Page 1 of 2 PageID #: 58




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

SAMAD SEFIANE                                    §

VS.                                              §      CIVIL ACTION NO. 1:21-CV-152

INMATE TRUST FUND & PRISON MAIL                  §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Samad Sefiane, a prisoner confined at the Cleveland Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. Plaintiff did not pay the filing fee. Therefore, it appears that

he intends to proceed in forma pauperis.

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this Court. The Magistrate Judge recommended denying plaintiff leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915(g) and dismissing the action unless plaintiff paid the $402 filing fee

within fourteen days after the Report and Recommendation was entered.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit.
Case 1:21-cv-00152-TH-KFG Document 18 Filed 08/20/21 Page 2 of 2 PageID #: 59




                                            ORDER

       Accordingly, plaintiff’s objections (document no. 13 and 17) are OVERRULED. The

findings of fact and conclusions of law of the Magistrate Judge are correct, and the report of the

Magistrate Judge (document no. 12) is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.


                   SIGNED this the 20 day of August, 2021.




                                                    ____________________________
                                                    Thad Heartfield
                                                    United States District Judge




                                                2
